United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 22-5057                                                 September Term, 2021
                                                                        1:22-cv-00394-UNA
                                                       Filed On: June 8, 2022
Raj K. Patel, from all capacities,

              Appellant

       v.

Joseph R. Biden, Jr., The Honorable; the
President of the United States, et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


       BEFORE:       Rogers and Tatel, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the amended brief filed by appellant. See Fed. R.
App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the
motion to expedite, it is

       ORDERED AND ADJUDGED that the district court’s order filed February 18,
2022, be affirmed. The district court correctly concluded that appellant failed to
establish the threshold requirements for mandamus jurisdiction. See Am. Hosp. Ass’n
v. Burwell, 812 F.3d 183, 189 (D.C. Cir. 2016). Appellant has forfeited any claim that
he is entitled to mandamus relief based on the Religious Freedom Restoration Act, 42
U.S.C. § 2000bb, by failing to raise it before the district court in the first instance. See
Keepseagle v. Perdue, 856 F.3d 1039, 1053 (D.C. Cir. 2017). It is

       FURTHER ORDERED that the motion to expedite be dismissed as moot.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5057                                                September Term, 2021

of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2